t c memo united_states tax_court donald g and claudia a willis petitioners v commissioner of internal revenue respondent docket no 6456-02l filed date mark h westlake for petitioners caroline krivacka for respondent memorandum findings_of_fact and opinion swift judge this case arises from a petition for judicial review timely filed in response to a notice_of_determination concerning collection action under sec_6330 the notice of unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure determination relates to petitioners’ federal_income_tax liabilities for and petitioners’ liability for the underlying taxes interest and penalties is not disputed the issue for decision is whether respondent’s rejection of petitioners’ three proposed alternatives to collection constitutes an abuse_of_discretion findings_of_fact some of the facts have been stipulated and are so found at the time of filing the petition petitioners resided in lebanon tennessee petitioner donald g willi sec_2 operates a locksmith business as a sole_proprietorship petitioner subcontracts much of the locksmith work in addition petitioner derives income from a part-time ministry petitioner claudia a willis is not employed outside the home on date respondent sent to petitioners a final notice_of_intent_to_levy with respect to petitioners’ outstanding federal income taxes interest and penalties for through cumulative liability on date respondent received petitioners’ timely request for a collection_due_process_hearing after submitting to respondent for consideration certain personal financial information relating to petitioners on may hereinafter unless otherwise indicated references to petitioner in the singular are to petitioner donald g willis petitioners’ counsel met with a settlement officer from respondent’s appeals_office petitioners’ counsel requested that respondent allow petitioners to partially satisfy their cumulative liability by means of an installment_agreement the settlement officer correctly advised petitioners’ counsel that under respondent’s policy an installment_agreement would be acceptable only if the payments thereunder would satisfy in full the total amount of the cumulative liability within the applicable periods of limitation plus any allowable extensions petitioners did not offer to make payments to respondent in an amount sufficient within the applicable periods of limitation plus allowable extensions to fully satisfy the cumulative liability which at that time totaled approximately dollar_figure as a result respondent rejected petitioners’ proposed installment_agreement on date petitioner personally met with the settlement officer at that meeting petitioner requested that respondent designate the cumulative liability as currently not collectible ie as uncollectible and the settlement officer considered the revisions petitioner submitted to his financial information after considering the revisions the settlement officer concluded that petitioners had disposable monthly income of dollar_figure and that petitioners could afford to make payment to respondent of dollar_figure per month as a result the settlement officer advised petitioners that the cumulative liability could not be classified as currently not collectible the settlement officer then suggested to petitioner that petitioners submit an offer_in_compromise in the amount of dollar_figure per month for months under this suggested offer_in_compromise respondent would consider compromising the cumulative liability for a total_payment by petitioners of dollar_figure on or about date petitioners submitted on the appropriate form the above offer_in_compromise as proposed by respondent’s settlement officer on date the settlement officer wrote to petitioners indicating that verification of the financial information petitioners had submitted was required before petitioners’ offer_in_compromise could be reviewed and approved during the settlement officer’s verification of petitioners’ financial information certain real_estate was identified which had not been previously disclosed to respondent petitioners’ mobile home in which they resided was located on the real_estate in the real_estate had been purchased in petitioners’ names using a cashier’s check in the amount of dollar_figure as part of a dollar_figure downpayment toward the dollar_figure total purchase_price in nominal title to this real_estate was transferred by the information that petitioners had submitted up until that time indicated that petitioners paid rent for the land on which the mobile home in which they resided was located petitioners to petitioner’s mother although the warranty deed recording this title transfer reflects consideration of dollar_figure petitioner’s mother made no such payment to petitioners since the mobile home located on this real_estate has been petitioners’ primary residence petitioners advised the settlement officer that the real_estate belonged to petitioner’s mother petitioners indicated that petitioner’s mother had provided the funds for the cashier’s check used to purchase the real_estate petitioners submitted to respondent’s settlement officer copies of checks and a bank statement in support of this contention the bank statement reflects a payment by petitioner’s mother of dollar_figure on date the bank statement however also reflects a deposit of dollar_figure into the same bank account on that same date from the time of purchase in through the time of the collection_due_process_hearing petitioners paid the property taxes and mortgage payments relating to the real_estate no rental agreement between petitioners and petitioner’s mother was provided and none appears to exist on her federal_income_tax returns petitioner’s mother did not include rental income or deduct mortgage interest relating to this real_estate petitioner’s mother was not called as a witness in this case also information obtained by the settlement officer indicated that just prior to the above purchase of the real_estate petitioners sold a house in nashville tennessee petitioners did not provide to the settlement officer requested information regarding the disposition of the proceeds from the sale of the nashville house based on valid and unresolved concerns regarding ownership of the real_estate on which petitioners’ mobile home residence was located the settlement officer rejected petitioners’ offer_in_compromise of dollar_figure per month and calculated a minimum acceptable offer_in_compromise from petitioners of dollar_figure per month for months until a total of dollar_figure would be paid in preparing computations of this new minimum amount for an acceptable offer_in_compromise from petitioners the settlement officer used a fair_market_value for the real_estate of dollar_figure based upon a local property_tax appraisal the settlement officer calculated petitioners’ net realizable equity in the real_estate at dollar_figure petitioners disputed the settlement officer’s decision to consider the equity in the real_estate in evaluating their offer_in_compromise petitioners however did not submit to respondent’s settlement officer information sufficient to resolve the settlement officer’s question regarding ownership of the real_estate on date the settlement officer prepared an appeals case memorandum sustaining the proposed levy action on date respondent issued to petitioners a notice_of_determination concluding that petitioners’ offer_in_compromise was unacceptable and denying petitioners’ request to suspend collection action opinion because the underlying tax_liability is not in dispute we review the settlement officer’s actions under an abuse_of_discretion standard 114_tc_176 an abuse_of_discretion occurs when respondent takes action that is arbitrary or capricious lacks sound basis in law or is not justifiable in light of the facts and circumstances 91_tc_1079 petitioners contend that the settlement officer abused his discretion in refusing to designate petitioners’ cumulative liability as currently not collectible petitioners also contend that the settlement officer abused his discretion in refusing to accept the proposed payments of dollar_figure per month under either an installment_agreement or an offer_in_compromise generally appeals officers are to consider alternatives to collection offered by taxpayers in the course of collection_due_process proceedings sec_6330 as indicated petitioners proposed three alternatives to collection we address each seriatim currently not collectible generally currently not collectible cnc status may be available when a taxpayer has no ability to make payments administration internal_revenue_manual cch sec_5 at big_number a taxpayer’s ability to make payments is determined by calculating the excess of income over necessary living_expenses administration internal_revenue_manual cch sec_5 at big_number cnc status may be available based on hardship if the levy action would prevent the taxpayer from meeting necessary living_expenses petitioners submitted to the settlement officer certain personal financial information in support of their request for cnc status for the cumulative liability the settlement officer concluded that petitioners had the ability to make monthly payments and that cnc status was not appropriate petitioners do not challenge the settlement officer’s conclusion as to their ability to make some payments toward their cumulative liability indeed petitioners’ proposed offer_in_compromise involving payments of dollar_figure per month would belie any such claim petitioners clearly had some ability to make payments toward the cumulative liability as a result petitioners were not eligible to have the cumulative liability classified as cnc we find no abuse_of_discretion in the settlement officer’s decision that petitioners were not eligible for cnc status installment_agreement sec_6159 authorizes respondent to consider installment agreements when a taxpayer lacks the current ability to satisfy the full amount of taxes at the time of the collection_due_process_hearing in this case respondent maintained a policy of accepting installment agreements only with terms that would result in full payment of all federal_income_tax liabilities within the applicable collection periods of limitation internal_revenue_manual sec_5 effective date to date a 5-year extension of the periods of limitation is permissible when making this determination internal_revenue_manual sec_5 effective date to date in light of the amount of petitioners’ cumulative liability an acceptable installment_agreement would have required_payments of approximately dollar_figure per month for the months in the collection periods of limitation even with a 5-year extension payments of more than dollar_figure per month would have been required petitioners do not dispute their inability to make payments in that amount after the notice_of_determination was issued in this case respondent changed its policy related to installment agreements under respondent’s new policy respondent may allow taxpayers to enter into installment agreements to pay specific tax periods in full and to have other tax periods designated as cnc administration internal_revenue_manual cch sec_5 at big_number effective date respondent’s new policy however still requires that taxpayers borrow upon or liquidate current_assets administration internal_revenue_manual cch sec_5 at big_number effective date at trial petitioners’ counsel argued that this case was not about abuse_of_discretion by an individual settlement officer but rather about an institutional abuse_of_discretion in the application of the policy that respondent used when considering petitioners’ proposed installment_agreement petitioners claim respondent should have treated the cumulative liability as consisting of separate liabilities for each year and should have classified some years as cnc while allowing petitioners an installment_agreement for the liabilities for other years the settlement officer properly applied the policies applicable when considering petitioners’ request for an installment_agreement and we find no abuse_of_discretion in his action further particularly in light of the unresolved question relating to ownership of the real_estate petitioners have failed to establish that they would qualify for treatment under respondent’s new policy we find no abuse_of_discretion in respondent’s use in this case of the prior policy for installment agreements offer_in_compromise sec_7122 provides authority for an offer_in_compromise as an alternative to collection action an offer_in_compromise reduces a taxpayer’s overall liability an offer_in_compromise may be granted for reasons such as doubt as to the actual tax_liability doubt as to collectibility or for other purposes relating to effective tax_administration sec_7122 as indicated petitioners do not dispute the amount of the cumulative liability the proposed offer_in_compromise was considered on the grounds of doubt as to collectibility in general an offer_in_compromise based on doubt as to collectibility may be accepted where there are substantial questions concerning whether the tax_liability will be collected in full and where the offered amount reflects realistic collection potential administration internal_revenue_manual cch sec_5 at big_number after reviewing the initial financial information provided by petitioners the settlement officer suggested that petitioners’ proposed offer_in_compromise of dollar_figure a month for months for a total of dollar_figure appeared acceptable however as explained above the settlement officer’s verification of petitioners’ financial information uncovered a significant question regarding ownership of real_estate in which an equity_interest of nearly dollar_figure appeared to exist as a result the settlement officer concluded that petitioners’ offer_in_compromise was not acceptable although petitioners continue to assert that the real_estate belongs to petitioner’s mother petitioners failed to provide to respondent’s settlement officer certain requested information in support of this assertion for example petitioners failed to provide information relating to the proceeds of the nashville house that petitioners sold information that is particularly significant because of the dollar_figure deposit into petitioner’s mother’s bank account on the same day that the cashier’s check used for part of the downpayment on the real_estate was purchased moreover the information petitioners provided to the settlement officer showed that the real_estate was originally titled in petitioners’ names that petitioners transferred title for no consideration that petitioners lived there and that petitioners paid the property taxes and mortgage payments generally when challenging a levy action taxpayers bear the responsibility of providing relevant information rule a the information petitioners provided to the settlement officer was insufficient to resolve the question regarding ownership of the real_estate we find no abuse_of_discretion in the settlement officer’s determination other arguments made by petitioners that are not specifically addressed have been considered and rejected based on the foregoing a decision will be entered for respondent
